02-12-416-CR





















COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
 
 
NO. 02-12-00416-CR
 
 



Roger Cecil Perry, Jr.
  a/k/a Rodger Cecil Perry, Jr.
 
 
v.
 
 
 
The State of Texas


§
 
§
 
§
 
§
 
§


From the 371st
  District Court
 
of Tarrant County (0982309D)
 
December 6, 2012
 
Per Curiam
 
(nfp)



 
JUDGMENT
          This court has considered
the record on appeal in this case and holds that the appeal should be
dismissed.  It is ordered that the appeal is dismissed.
 
SECOND
DISTRICT COURT OF APPEALS 
 
 
PER CURIAM
 
 
 
 
 
 














COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
 
 
NO. 02-12-00416-CR
 
 



ROGER CECIL PERRY, JR.
  A/K/A RODGER CECIL PERRY, JR.


 


APPELLANT



                                                                                                                             
V.
 



THE
  STATE OF TEXAS


 


STATE



 
 
------------
 
FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
Appellant Roger Cecil Perry, Jr.
a/k/a Rodger Cecil Perry, Jr. attempts to appeal from the trial court’s
judgment adjudicating his guilt of aggravated robbery with a deadly weapon and
sentencing him to eight years’ confinement pursuant to a plea agreement.  The
trial court’s certification of his right to appeal states that this “is a
plea-bargain case, and the defendant has NO right of appeal.” 
On September 7, 2012, this court
notified appellant about the statement on the trial court’s certification and
informed him that unless he or any party desiring to continue to the appeal
filed with the court, on or before September 17, 2012, a response showing
grounds for continuing the appeal, the appeal could be dismissed.  See
Tex. R. App. P. 25.2(d), 44.3.  We have received no response.  Therefore, we
dismiss the appeal.  See Tex. R. App. P. 25.2(d), 43.2(f).
 
                                                                             PER
CURIAM
 
 
PANEL:  MCCOY, MEIER, and GABRIEL,
JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  December 6, 2012




[1]See
Tex. R. App. P. 47.4.